Case 2:18-cv-03007-JS-AKT Document 291 Filed 04/17/20 Page 1 of 2 PageID #: 2223




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 JOSEPH JACKSON,

                                             Plaintiff,                     Case No.: 18-CV-3007

 NASSAU COUNTY; THE INCORPORATED VILLAGE
 OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
 DETECTIVE GARY ABBONDANDELO; DETECTIVE                                     NOTICE OF MOTION
 JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;
 DETECTIVE MARTIN ALGER; POLICE OFFICER
 ROBERT MELENDEZ; DETECTIVE WALTER
 SWENSON; DETECTIVE ANTHONY KOSIER;
 DETECTIVE SERGEANT DAN SEVERIN; DORA
 MULLEN, AS THE ADMINISTRATOR OF THE ESTATE
 OF JERL MULLEN; JANE DOE, AS THE
 ADMINISTRATOR OF THE ESTATE OF ARTHUR
 ZIMMER, and JOHN and JANE DOE 1 through 20,


                                              Defendants.
 -----------------------------------------------------------------------X

         PLEASE TAKE NOTICE that, upon annexed declaration of Keith M. Corbett, dated

 April 17, 2020, the affidavit of Raymond Horton, dated April 17, 2020, the Defendants The

 Incorporated Village of Freeport, Police Officer Robert Melendez, and the Estate of Arthur

 Zimmer (hereinafter “Village Defendants”), will move this Court, before the Honorable Joanne

 Seybert, United States District Judge, at the United States Courthouse, 100 Federal Plaza,

 Central Islip, New York 11722, on June 1, 2020, or on any such date as this Court may

 determine, for an Order dismissing Plaintiff Joseph Jackson’s (“Plaintiff”) Second Amended

 Complaint against the Village Defendants with prejudice pursuant to Rules 12(b)(2), (5) and (6)

 of the Federal Rules of Civil Procedure, dismissing all claims and all Village Defendants from

 this action. The Village Defendants further respectfully request such other and further relief that

 the Court deems just, equitable, and proper.
Case 2:18-cv-03007-JS-AKT Document 291 Filed 04/17/20 Page 2 of 2 PageID #: 2224




        PLEASE TAKE FURTHER NOTICE that the Village Defendants respectfully request

 oral argument.

 Dated: Uniondale, New York
        April 17, 2020


                                             HARRIS BEACH PLLC
                                             Attorneys for the Village Defendants

                                             s/ Keith M. Corbett
                                             Keith M. Corbett, Esq.
                                             Stephanie L. Tanzi, Esq.
                                             The OMNI
                                             333 Earle Ovington Blvd., Suite 901
                                             Uniondale, New York 11553
                                             (516) 880-8484

 TO:    ELEFTERAKIS, ELEFTERAKIS & PANEK
        Attorneys for Plaintiff
        80 Pine Street, 38th Floor
        New York, NY 10005
        (212) 532-1116

        WILSON, ELSER, MOSKOWITZ
        EDELMAN & DICKER, LLP
        Attorneys for County Defendants
        1133 Westchester Avenue
        White Plains, NY 10604
        (914) 323-7000
